I find myself unable to agree with the conclusion announced by my associates.
From my reading of this record, I am unable to discern that plaintiff charged or proved actionable negligence of the defendant.
Then, too, it is my opinion that the plaintiff's own evidence shows the plaintiff to have been guilty of contributory negligence, proximately contributing to her injury, as a matter of law.
For these reasons, I think the judgment of the Court of Common Pleas should be reversed, and final judgment entered for the defendant. *Page 165